     Case 3:18-cv-01343-PDB Document 22 Filed 06/23/20 Page 1 of 5 PageID 985



                              United States District Court
                               Middle District of Florida
                                 Jacksonville Division

LISA KIMBERLY RIGSBY,

                Plaintiff,

v.                                                             NO. 3:18-cv-1343-J-PDB

COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


                                         Order

        Earlier in the case, the Court reversed the Commissioner of Social Security’s
denial of Lisa Rigsby’s applications for benefits and, under sentence four of 42 U.S.C.
§ 405(g), remanded for further proceedings. Docs. 19, 20. She now requests, under the
Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, $7078.75 in attorney’s fees. *
Doc. 21. The Commissioner has no opposition. Doc. 21 at 2.

        In ruling on an EAJA request, a court must decide if the requesting party is
eligible and the requested attorney’s fees are reasonable. Comm’r, I.N.S. v. Jean, 496
U.S. 154, 160–61 (1990). A party is eligible if (1) she prevailed in a case against the
United States, (2) she timely requested them, (3) her net worth did not exceed $2
million when she filed the case, (4) the United States’ position was not substantially
justified, and (5) no special circumstance would make the award unjust. Id. at 158;
28 U.S.C. § 2412(d)(1) & (2).



        *With  her request for attorney’s fees, Rigsby includes a paragraph requesting $400
in costs for filing the complaint. Doc. 21 at 3–4. But Rigsby proceeded in forma pauperis,
Doc. 5, and therefore never paid costs. The Court presumes Rigsby’s counsel used a
template and included the paragraph by mistake and construes the request as one for
attorney’s fees only. Because this mistake has happened in another recent case, counsel
is cautioned to use care in reviewing motions before filing.
  Case 3:18-cv-01343-PDB Document 22 Filed 06/23/20 Page 2 of 5 PageID 986



      A social-security plaintiff prevails if the court orders a sentence-four remand.
Shalala v. Schaefer, 509 U.S. 292, 300–02 (1993). An EAJA request is timely if made
within 30 days of the final judgment, which, if no appeal is taken, is 90 days from the
judgment’s entry. See 28 U.S.C. § 2412(d)(1)(B) & (d)(2)(G) (“final judgment” is
judgment that is final and not appealable); Fed. R. App. P. 4(a)(1)(B) (notice of appeal
must be filed within 60 days of judgment in case in which United States is party). An
EAJA request must allege the Commissioner’s position was not substantially
justified, Jean, 496 U.S. at 160, and, if alleged, the Commissioner must show it was,
United States v. Jones, 125 F.3d 1418, 1425 (11th Cir. 1997). A court may deny an
EAJA request based on equitable considerations. Scarborough v. Principi, 541 U.S.
401, 422−23 (2004).

      The first four conditions are satisfied here, and, as to the fifth, no equitable
consideration is apparent or presented that would make an EAJA award unjust.
Rigsby prevailed because the Court ordered a sentence-four remand. Docs. 19, 20.
Her June 15, 2020, request, Doc. 21, is timely because she made it within thirty days
of when the Court’s March 23, 2020, judgment, Doc. 20, became final. She represents
that her net worth is less than $2 million, Doc. 21 at 2, and her affidavit with her
motion for leave to proceed in forma pauperis shows her net worth did not exceed $2
million when she filed the case, Doc. 2. Her motion includes an allegation that the
Commissioner’s position was not substantially justified, Doc. 21 at 1–2, and the
Commissioner has not tried to satisfy his burden of showing otherwise. The
Commissioner does not contend this case presents a special circumstance, and none
is apparent. Thus, Rigsby is eligible to receive an EAJA award, and the only
remaining issue is whether the requested amount is reasonable.

      The EAJA provides an attorney’s fee “shall be based upon prevailing market
rates for the kind and quality of the services furnished, except ... shall not be awarded
in excess of $125 per hour unless the court determines that an increase in the cost of
living [since 1996, the date of the last amendment to the amount,] or a special factor,


                                           2
  Case 3:18-cv-01343-PDB Document 22 Filed 06/23/20 Page 3 of 5 PageID 987



such as the limited availability of qualified attorneys for the proceedings involved,
justifies a higher fee.” 28 U.S.C. § 2412(d)(2)(A)(ii). An EAJA award is to the party,
not her attorney. Astrue v. Ratliff, 560 U.S. 586, 592–93 (2010).

      “The EAJA ... establishes a two-step analysis for determining the appropriate
hourly rate to be applied in calculating attorney’s fees under the Act.” Meyer v.
Sullivan, 958 F.2d 1029, 1033 (11th Cir. 1992). “The first step ... is to determine the
market rate for similar services provided by lawyers of reasonably comparable skills,
experience, and reputation.” Id. (internal quotation marks omitted). “The second step,
which is needed only if the market rate is greater than [$125] per hour, is to
determine whether the court should adjust the hourly fee upward from [$125] to take
into account an increase in the cost of living [since 1996], or a special factor.” Id. at
1033–34. “By allowing district courts to adjust upwardly the [$125] hourly fee cap to
account for inflation, Congress undoubtedly expected that the courts would use the
cost-of-living escalator to insulate EAJA fee awards from inflation[.]” Id. at 1034.

      The party requesting fees must demonstrate reasonableness. Norman v.
Housing Auth. of City of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). That
burden includes “supplying the court with specific and detailed evidence.” Id. at 1303.
A court is “‘itself an expert’” on reasonable rates, may consider its own “‘knowledge
and experience’” about reasonable rates, and may “‘form an independent judgment
either with or without the aid of witnesses as to value.’” Id. at 1303 (quoting Campbell
v. Green, 112 F.2d 143, 144 (5th Cir.1940)). If there is lack of support, a court may
make the award on its own experience if it provides sufficient information to allow
meaningful review. Id. at 1303–04.

      Besides demonstrating the reasonableness of rates, a party requesting fees
must show the reasonableness of the number of hours expended. Watford v. Heckler,
765 F.2d 1562, 1568 (11th Cir. 1985). Fees for time spent preparing an EAJA request
are allowed. Jean v. Nelson, 863 F.2d 759, 779–80 (11th Cir. 1988).



                                           3
  Case 3:18-cv-01343-PDB Document 22 Filed 06/23/20 Page 4 of 5 PageID 988



      Rigsby is represented by Erik Berger, Esquire. Berger provides no affidavit on
his experience or customary rate, but it is known in the legal community and reflected
in his many appearances in social-security cases here he specializes in social-security
work and has done so for many years. Records of The Florida Bar indicate Berger has
been a member since 1997. See “Find a Lawyer” on www.floridabar.org.

      Rigsby submits an “Itemization of Time” from Berger’s firm. Doc. 21 at 6.
Berger spent 39.6 hours on the case between October 2018 and May 2020. Doc. 21 at
6. Based on an agreement between the parties, Rigsby seeks fees for only 35 hours of
work. Doc. 21 at 3 n.2, and 6 n.3. The itemization shows the tasks Berger performed
and the time he took to perform them. Tasks included preparing the complaint,
reviewing the administrative record, preparing the brief, and preparing the EAJA
petition. Doc. 21 at 6. The administrative record is almost 900 pages. Docs. 13–13-15.

      Rigsby’s $7078.75 request is based on the total time (35 hours) multiplied by
$202.25. Doc. 21 at 3. The $202.25 rate is based on the $125 EAJA cap and a cost-of-
living increase indexed from March 1996 to November 2018 (when Rigsby filed the
complaint) using the Consumer Price Index. Doc. 21 at 2–3.

      On the first step (determining the market rate for similar services provided by
lawyers of reasonably comparable skills, experience, and reputation), based on the
information provided and the Court’s own knowledge and expertise, the Court finds
the market rate in Jacksonville for services provided by lawyers of comparable skills,
experience, and reputation exceeds $125 an hour.

      On the second step (determining whether to adjust the rate upward from $125),
the Court finds the increase in the cost of living justifies an upward adjustment from
$125 based on the increase in the cost of living from March 1996 to when Berger
performed his work. The $202.25 rate that Rigsby proposes for Berger’s work is
appropriate (and slightly lower than the $202.34 rate calculated using the CPI
Inflation Calculator). See U.S. Dept. of Labor, Bureau of Labor Stats., CPI Inflation


                                          4
     Case 3:18-cv-01343-PDB Document 22 Filed 06/23/20 Page 5 of 5 PageID 989



Calculator https://www.bls.gov/data/inflation_calculator.htm (last visited June 18,
2020).

         On the reasonableness of the hours, none of the work appears clerical or
secretarial, and none appears excludable as unnecessary. See Doc. 21 at 6. The
stipulated number of hours is reasonable.

         Using the number of hours (35) and requested rate ($202.25), attorney’s fees of
$7078.75 are reasonable.

         Because Rigsby is eligible and the attorney’s fees are reasonable, the Court
grants the petition for EAJA fees, Doc. 21; awards her $7078.75 in attorney’s fees;
and directs the Clerk of Court to enter judgment for Lisa Rigsby and against the
Commissioner in the amount of $7078.75 in attorney’s fees. The Court leaves to the
Commissioner’s discretion whether to accept Rigsby’s assignment of EAJA fees to
Berger after determining if Rigsby owes a federal debt. See Doc. 21 at 4; Doc. 21-1.

         Ordered in Jacksonville, Florida, on June 23, 2020.




c:       Counsel of Record




                                            5
